Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-19 were rejected in the previous non-final office action (12/16/2021).  Applicant submitted an amendment on 3/16/2022 whereby claims 1-14, 16, and 17 were amended.  Claims 20 and 21 were added.  Accordingly, claims 1-21 are currently pending and hereby examined in this final office action.
Response to Remarks/Arguments
Foreign Priority Claim
Examiner hereby acknowledges Applicants’ foreign priority claim.
35 U.S.C. § 101
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejections have been considered, but are not persuasive.  Applicant’s submits that the limitation of “configuring a load of a second field device based on the correlation data”, as recited in amended claim 1, does not constitute an abstract idea and is therefore considered an additional element.  Examiner respectfully disagrees.  The limitation is written in such broad language that it could reasonably be considered part of the abstract idea.  The specification provides no guidance as to who, what, or how any “configuring” is performed. See paragraphs [0098] & [0099].   Applicant submits that the claim is analogous to Diamond v. Diehr.  Examiner respectfully disagrees.  Diamond v. Diehr concerns controlling a particular machine or apparatus, specifically a rubber press.  There are no specifics regarding the “configuring a load” limitation present in the application.
35 U.S.C. §102/103
Applicant’s arguments with respect to the 35 U.S.C. § 101 have been considered, but are moot. Examiner agrees that Jurich fails to explicitly teach “configuring a load of a second field device based on the correlation data.”  However, Applicant’s amendments necessitated new grounds of rejection. Please see §103 below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims
Step 1
Claim 1 is directed to a computer program product/method/process.
Claim 5 is directed to a computer program product/method/process.
Claim 10 is directed to a computer program product/method/process.
Claim 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One (additional elements omitted) – The claim recites comparing first measurement data and second measurement data to obtain correlation data, the first measurement data being indicative of one or more first environmental conditions of a plurality of first field devices during a shipment of the plurality of first field devices, the second measurement data being indicative of one or more operational conditions of the plurality of first field devices during an operation of the plurality of first field devices, and the correlation data being indicative of an impact of the one or more first environmental conditions on the operation of the plurality of first field devices; and configuring a load of a second field device based on the correlation data.
The claim limitations as drafted, under their broadest reasonable interpretation, are directed to obtaining two sets data, comparing the data to obtain a correlation between the two data sets, and configuring a load of a device. The identified abstract idea could be considered a mathematical relationship/calculation and also a concept capable of being performed in the human mind (or with pen and paper.)  Thus, the claim falls within the “Mathematical Concept” and/or a “Mental Process” grouping of abstract ideas. 
Step 2A Prong Two -  The judicial exception(s) are not integrated into a practical application because there are no additional elements in the claim to evaluate.
Step 2B - As discussed above with respect to Step 2A Prong Two, there are no additional elements to evaluate. The same analysis applies here in 2B.
Claim 2 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3  recites the same abstract idea as claim 1 and adds the additional element of training a machine learning model based on the correlation data.  However, the additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. It is mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 4 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 recites the same abstract idea as claim 1 and adds the additional element of a smart contract in a distributed database.  However, the additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. It is mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 5 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One (additional elements omitted) – The claim recites providing measurement data [], the measurement data being indicative of one or more environmental conditions of a plurality of field devices during a shipment of the plurality of field devices; and configuring a load of at least one of the plurality of field devices based on an indication of an irregularity of the shipment [].
The claim limitations as drafted, under their broadest reasonable interpretation, are directed to obtaining data and configuring a load of a device. The identified abstract idea could be considered a mathematical relationship/calculation and also a concept capable of being performed in the human mind (or with pen and paper.)  Thus, the claim falls within the “Mathematical Concept” and/or a “Mental Process” grouping of abstract ideas. 
Step 2A Prong Two -  The judicial exception(s) are not integrated into a practical application because the additional element of a smart contract in a distributed databased is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional element, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 6 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 5. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 6. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 6. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 6. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One (additional elements omitted) – The claim recites obtaining correlation data indicative of an impact of one or more environmental conditions of a plurality of field devices on an operation of the plurality of field devices, the one or more environmental conditions occurring during a shipment of the plurality of field devices; and configuring a load of at least one of the plurality of field devices based on the correlation data.
The claim limitations as drafted, under their broadest reasonable interpretation, are directed to obtaining data and configuring a load of a device based on the data. The identified abstract idea could be considered a mathematical relationship/calculation and also a concept capable of being performed in the human mind (or with pen and paper.)  Thus, the claim falls within the “Mathematical Concept” and/or a “Mental Process” grouping of abstract ideas. 
Step 2A Prong Two -  The judicial exception(s) are not integrated into a practical application because there are no additional elements in the claim to evaluate.
Step 2B - As discussed above with respect to Step 2A Prong Two, there are no additional elements to evaluate. The same analysis applies here in 2B.
Claim 11 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 10. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 10. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 recites the same abstract idea as claim 10 and adds the additional element of a machine learning model.  However, the additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. It is mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 14 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 10. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 recites the same abstract idea as claim 1 and adds the additional element of a non-transitory computer readable medium storing program code, executable by at least one processor, wherein execution of the program code causes the at least one processor to perform [a] method.  However, the additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. It is mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 16 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 recites the same abstract idea as claim 2 and adds the additional element of training a machine learning model based on the correlation data.  However, the additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. It is mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 17 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 recites the same abstract idea as claim 2 and adds the additional element of a smart contract in a distributed database.  However, the additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. It is mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 18 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 recites the same abstract idea as claim 5 and adds the additional element of a non-transitory computer readable medium storing program code, executable by at least one processor, wherein execution of the program code causes the at least one processor to perform [a] method.  However, the additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. It is mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 19 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 recites the same abstract idea as claim 10 and adds the additional element of a non-transitory computer readable medium storing program code, executable by at least one processor, wherein execution of the program code causes the at least one processor to perform [a] method.  However, the additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. It is mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 20 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 21 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 & 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2020/0042933 A1, hereinafter “Jurich,” in view of Pecht, Michael G.; Kang, Myeongsu, Prognostics and Health Management of Electronics, Oct. 1, 2018, WILEY IEEE Press (Year: 2018), hereinafter “Pecht.”
Claim 1: Jurich, as shown, teaches: A method, comprising: 
comparing first measurement data and second measurement data to obtain correlation data, (Jurich [0021]-[0022], “FIG. 1 provides a comparison of sensor reading events and remaining lifespan values…In graph 120, a predicted lifespan 122 for an undamaged item is plotted with the expected remaining life given as a function of time...”; See also [0023], [0024], [0040], [0042])
the first measurement data being indicative of one or more first environmental conditions of a plurality of first field devices during a shipment of the plurality of first field devices, (Jurich [0018], “Sensors in each container can monitor the exposure of the items within the container to various conditions, as the container is transported from a manufacturer's location to a destination.”; See also [0017], [0019], [0025], [0043], [0052])
the second measurement data being indicative of one or more operational conditions of the plurality of first field devices during an operation of the plurality of first field devices, (Jurich [0041], “Suppliers may be required to provide mortality model data and component limitations, such as relationship between environmental conditions and mortality…the manufacturer may identify the components that are relevant for determining mortality data, and the environmental conditions that cause degradation…”; See also [0042])
the correlation data being indicative of an impact of the one or more first environmental conditions on the operation of the plurality of first field devices; (Jurich [0021]-[0022], “FIG. 1 provides a comparison of sensor reading events and remaining lifespan values…In graph 120, a predicted lifespan 122 for an undamaged item is plotted with the expected remaining life given as a function of time...”; See also [0023], [0024], [0040], [0042])

Jurich doesn’t explicitly teach the following; however, Pecht teaches:
configuring a load of a second field device based on the correlation data. (Pecht pg 14, 1.3.2 “Fuses and circuit breakers are examples of elements used in electronic products to sense excessive current drain and to disconnect power. Fuses within circuits safeguard parts against excessive voltage transients or excessive power dissipation, and protect power supplies from short-circuiting. For example, thermostats can be used to sense critical temperature limiting conditions and to shut down the product (or part of a system), until the temperature returns to normal…”; See also pg. 28, 1.5.3; pg. 63, 3.3; pgs. 64-65, 3.4; pg. 67, 3.4 “High-priority failure mechanisms determine the operational stresses and environmental and operational parameters that must be accounted for in the design or that must be controlled.”)
Pecht is directed to prognostics and health management of equipment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich with the teachings of Pecht since when ”evaluat[ing] the reliability of a product, loads must be considered since they determine the useful life of the products.  The product life-cycle includes manufacturing, assembly, storage, handling, transportation, and finally, operation in the field, which is the longest duration in general. During each phase of this life-cycle, products experience different types and magnitudes of loads from the environment, including temperature, air pressure, moisture, vibration, mechanical stress, chemical reactions, radiation, and so on. All of these loads may accumulate damage (either detectable or undetectable) in products, thus affecting their RUL.” (Pecht pg. 63, 3.3)
Claim 2 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 1. Jurich also teaches:
the first measurement data is indicative of multiple first environmental conditions; (Jurich [0025], “any number of sensors may be used. Sensors 306a-306c may include any of temperature, humidity, air pressure, condensation and moisture pooling, salinity ( or other corrosive conditions), CO2 levels (and other gasses), time, shock and vibration, location (including altitude and latitude/longitude), and other sensors, including duplicates of any sensor type…”; See also [0052])
the comparing is based on interdependencies between the multiple first environmental conditions. (Jurich [0024], “FIG. 2 illustrates a notional triad 200 linking sensor measurements (or other data), environmental conditions experienced during transit, and item mortality. The environment experienced during transit and storage and impact item mortality, such as by degrading the item or item components. The environment experienced during transit can also be measured by sensors, to produce a data log. The data log, containing data from sensors and other data sources, can be used to predict item mortality. Thus, the sensor measurements (or other data), environmental conditions experienced during transit, and item mortality may be linked.”; See also [0045])
Claim 3 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 1. Jurich also teaches:
training a machine learning model based on the correlation data. (Jurich [0040], “[H]istorical sensor data 602 is collected and paired with historical mortality data 604 (including failure rates ad descriptions, repair rates and descriptions, warranty claims, etc.) to create a neural net training data set, and then provided to a mortality model training module 608.”; See also [0047], [0048])
Claim 4 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 1. Jurich also teaches:
providing at least one of the first measurement data, the second measurement data, or the correlation data to a smart contract in a distributed database. (Jurich [0038]-[0039], “A smart contract may be in place between shipper 512, and the shipper who currently has possession, and sensor measurements indicating damage may be trigger an action or obligation under the smart contract…Data may be provided in an advance shipping notification and an electronic bill of lading, and copied into the blockchain 502…Blockchain 502 can record transaction data, including location and other sensor measurements…”)
Claim 5 (Currently Amended): Jurich, as shown, teaches:
providing measurement data to a smart contract in a distributed database; (Jurich [0038]-[0039], “A smart contract may be in place between shipper 512, and the shipper who currently has possession, and sensor measurements indicating damage may be trigger an action or obligation under the smart contract…Data may be provided in an advance shipping notification and an electronic bill of lading, and copied into the blockchain 502…Blockchain 502 can record transaction data, including location and other sensor measurements…”)
the measurement data being indicative of one or more environmental conditions of a plurality of field devices during a shipment of the plurality of field devices; (Jurich [0018], “Sensors in each container can monitor the exposure of the items within the container to various conditions, as the container is transported from a manufacturer's location to a destination.”; See also [0017], [0019], [0025], [0043], [0052])

Jurich doesn’t explicitly teach the following; however, Pecht teaches:
configuring a load of at least one of the plurality of field devices based on an indication of an irregularity of the shipment output by the smart contract. (Pecht pg 14, 1.3.2 “Fuses and circuit breakers are examples of elements used in electronic products to sense excessive current drain and to disconnect power. Fuses within circuits safeguard parts against excessive voltage transients or excessive power dissipation, and protect power supplies from short-circuiting. For example, thermostats can be used to sense critical temperature limiting conditions and to shut down the product (or part of a system), until the temperature returns to normal…”; See also pg. 28, 1.5.3; pg. 63, 3.3; pgs. 64-65, 3.4)
Pecht is directed to prognostics and health management of equipment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich with the teachings of Pecht since when ”evaluat[ing] the reliability of a product, loads must be considered since they determine the useful life of the products.  The product life-cycle includes manufacturing, assembly, storage, handling, transportation, and finally, operation in the field, which is the longest duration in general. During each phase of this life-cycle, products experience different types and magnitudes of loads from the environment, including temperature, air pressure, moisture, vibration, mechanical stress, chemical reactions, radiation, and so on. All of these loads may accumulate damage (either detectable or undetectable) in products, thus affecting their RUL.” (Pecht pg. 63, 3.3)
Claim 6 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 5. Jurich also teaches:
determining, by the smart contract, the irregularity of the shipment by comparing the measurement data and a threshold. (Jurich [0019], “Sensor measurement data may be continually streamed, sent on a periodic interval or perhaps certain conditions may trigger a data recording or transmission event, such as some sensor measurement exceeding a threshold or being outside recommended values. Sensor measurement data and other data, such as location and time information, may be recorded in a blockchain…”; See also [0050])
Claim 7 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 6. Jurich also teaches:
providing a type of the plurality of field devices to the smart contract; (Jurich [0031], “Stored within logic module 326 are a data log 352, which holds the data described above for upload to a blockchain, a cargo manifest 354 listing cargo that should be on-board transport container 302, and a list 356 of containers (for example, 310a and 310b, possibly down to the level of detail of containers 320a and 320b) that are actually on board.”)
determining, by the smart contract, the threshold based on the type of the plurality of field devices. (Jurich [0041], “Information about the components within an item may often be learned from the manufacturer of the item or the manufacturer of a particular component. Suppliers may be required to provide mortality model data and component limitations, such as relationship between environmental conditions and mortality, when bringing in a new product or on-boarding… For example, the manufacturer may identify the components that are relevant for determining mortality data, and the environmental conditions that cause degradation…” and Jurich [0050], “FIG. 8 shows another flow chart 800 illustrating exemplary operations involved in determining item mortality based on tracked environmental conditions during transit. The operations illustrated in flow chart 800 may be performed by any processing unit or computing node, such as the computing device of FIG. 9. In decision operation 802, a neural net or simpler threshold comparison is chosen. It a simpler threshold is to be used, then operation 804 identifies thresholds of sensor measurements that are associated with damage or degradation. This may include both simple threshold comparisons, which determine whether damage thresholds have been exceeded, and more complicated analysis that take into account exposure times and the number of occurrences. If, however, a neural net or artificial intelligence (AI) is to be used, then operation 806 will collect training data. Training data may include historical sensor data, historical mortality data, manufacturer information, and prior mortality models. Operation 808 will then train the neural net.”; See also [0034], [0053])
Claim 8 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 6. Jurich also teaches:
selectively storing, by the smart contract, the measurement data in the distributed database based on a result of the comparing. (Jurich [0019], “Sensor measurement data may be continually streamed, sent on a periodic interval or perhaps certain conditions may trigger a data recording or transmission event, such as some sensor measurement exceeding a threshold or being outside recommended values. Sensor measurement data and other data, such as location and time information, may be recorded in a blockchain…”)
Claim 9 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 6. Jurich also teaches:
outputting, by the smart contract, the indication of the irregularity based on a result of the comparing. (Jurich [0038], “A smart contract may be in place between shipper 512, and the shipper who currently has possession, and sensor measurements indicating damage may be trigger an action or obligation under the smart contract. A smart contract may also exist that includes any of insurer 516, retailer 510, manufacturer 518, or another party, and involves obligations or actions that trigger upon damaging conditions being sensed.”)
Claim 10 (Currently Amended): Jurich, as shown, teaches:
obtaining correlation data indicative of an impact of one or more environmental conditions of a plurality of field devices on an operation of the plurality of field devices; (Jurich [0021]-[0022], “FIG. 1 provides a comparison of sensor reading events and remaining lifespan values…In graph 120, a predicted lifespan 122 for an undamaged item is plotted with the expected remaining life given as a function of time...”; See also [0023], [0024], [0040], [0042])
the one or more environmental conditions occurring during a shipment of the plurality of field devices; (Jurich [0018], “Sensors in each container can monitor the exposure of the items within the container to various conditions, as the container is transported from a manufacturer's location to a destination.”; See also [0017], [0019], [0025], [0043], [0052])

Jurich doesn’t explicitly teach the following; however, Pecht teaches:
configuring a load of at least one of the plurality of field devices based on the correlation data. (Pecht pg 14, 1.3.2 “Fuses and circuit breakers are examples of elements used in electronic products to sense excessive current drain and to disconnect power. Fuses within circuits safeguard parts against excessive voltage transients or excessive power dissipation, and protect power supplies from short-circuiting. For example, thermostats can be used to sense critical temperature limiting conditions and to shut down the product (or part of a system), until the temperature returns to normal…”; See also pg. 28, 1.5.3; pg. 63, 3.3; pgs. 64-65, 3.4)
Pecht is directed to prognostics and health management of equipment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich with the teachings of Pecht since when ”evaluat[ing] the reliability of a product, loads must be considered since they determine the useful life of the products.  The product life-cycle includes manufacturing, assembly, storage, handling, transportation, and finally, operation in the field, which is the longest duration in general. During each phase of this life-cycle, products experience different types and magnitudes of loads from the environment, including temperature, air pressure, moisture, vibration, mechanical stress, chemical reactions, radiation, and so on. All of these loads may accumulate damage (either detectable or undetectable) in products, thus affecting their RUL.” (Pecht pg. 63, 3.3)
Claim 13 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 10. Jurich also teaches:
wherein the obtaining obtains the correlation data as an output of a machine learning model. (Jurich [0040], “Mortality model training module 608 generates a mortality model 610 using a neural net trained with historical sensor data 602 and historical mortality data 604. This enables generating mortality model 610 based on real-world failure and lifespan data; alternatively, mortality model 610 may be trained at least partially on human specified or synthetically-generated data. Mortality model training module 608 may generate mortality model…so that, based on those predictions, the failure rate and expected remaining lifespan of the entire item may be predicted.”)
Claim 14 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 10. Jurich also teaches:
wherein the one or more environmental conditions correspond to at least one of a position, a temperature, an acceleration, a shock or moisture. (Jurich [0025] “[A]ny number of sensors may be used. Sensors 306a-306c may include any of temperature, humidity, air pressure, condensation and moisture pooling, salinity (or other corrosive conditions), CO2 levels (and other gasses), time, shock and vibration, location (including altitude and latitude/longitude), and other sensors, including duplicates of any sensor type…”; See also [0017]- [0019], [0043], [0052])
Claim 15 (Original): Jurich/Pecht, as shown, teaches:
A non-transitory computer readable medium storing pro-gram code, executable by at least one processor, wherein execution of the program code causes the at least one processor to perform the method of claim 1. (Jurich [0073], “An exemplary system implemented on at least one processor may comprise: a processor; and a non-transitory computer-readable medium storing instructions that are operative when executed by the processor, the instructions comprising logic for implementing any of the methods or processes disclosed herein.”)
Claim 16 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 2. Jurich also teaches:
training a machine learning model based on the correlation data. (Jurich [0040], “[H]istorical sensor data 602 is collected and paired with historical mortality data 604 (including failure rates ad descriptions, repair rates and descriptions, warranty claims, etc.) to create a neural net training data set, and then provided to a mortality model training module 608.”; See also [0047], [0048])
Claim 17 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 2. Jurich also teaches:
providing at least one of the first measurement data, the second measurement data, or the correlation data to a smart contract in a distributed database. (Jurich [0038]-[0039], “A smart contract may be in place between shipper 512, and the shipper who currently has possession, and sensor measurements indicating damage may be trigger an action or obligation under the smart contract…Data may be provided in an advance shipping notification and an electronic bill of lading, and copied into the blockchain 502…Blockchain 502 can record transaction data, including location and other sensor measurements…”)
Claim 18 (Original): Jurich/Pecht, as shown, teaches:
A non-transitory computer readable medium storing program code, executable by at least one processor, wherein exe61New Patent ApplicationDocket No. 32860HC-003074-UScution of the program code causes the at least one processor to perform the method of claim 5. (Jurich [0073], “An exemplary system implemented on at least one processor may comprise: a processor; and a non-transitory computer-readable medium storing instructions that are operative when executed by the processor, the instructions comprising logic for implementing any of the methods or processes disclosed herein.”)
Claim 19 (Original): Jurich/Pecht, as shown, teaches:
A non-transitory computer readable medium storing program code, executable by at least one processor, wherein exe61New Patent ApplicationDocket No. 32860HC-003074-UScution of the program code causes the at least one processor to perform the method of claim 10. (Jurich [0073], “An exemplary system implemented on at least one processor may comprise: a processor; and a non-transitory computer-readable medium storing instructions that are operative when executed by the processor, the instructions comprising logic for implementing any of the methods or processes disclosed herein.”)
Claim 20 (New): Jurich/Pecht, as shown above, teaches all the limitations of claim 1.  Jurich doesn’t explicitly teach the following; however, Pecht teaches:
wherein the configuring configures the load of the second field device based on third measurement data and the correlation data, the third measurement data being indicative of one or more second environmental conditions of, the second field device, or a third field device associated with the second field device. (Pecht pg 14, 1.3.2 “Fuses and circuit breakers are examples of elements used in electronic products to sense excessive current drain and to disconnect power. Fuses within circuits safeguard parts against excessive voltage transients or excessive power dissipation, and protect power supplies from short-circuiting. For example, thermostats can be used to sense critical temperature limiting conditions and to shut down the product (or part of a system), until the temperature returns to normal…”; See also pg. 28, 1.5.3; pg. 63, 3.3; pgs. 64-65, 3.4) (Pecht contemplates using data for a plurality of devices and continuously learning based on data as it is accumulated.)
Pecht is directed to prognostics and health management of equipment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich with the teachings of Pecht since when ”evaluat[ing] the reliability of a product, loads must be considered since they determine the useful life of the products.  The product life-cycle includes manufacturing, assembly, storage, handling, transportation, and finally, operation in the field, which is the longest duration in general. During each phase of this life-cycle, products experience different types and magnitudes of loads from the environment, including temperature, air pressure, moisture, vibration, mechanical stress, chemical reactions, radiation, and so on. All of these loads may accumulate damage (either detectable or undetectable) in products, thus affecting their RUL.” (Pecht pg. 63, 3.3)
Claim 21 (New): Jurich/Pecht, as shown above, teaches all the limitations of claim 1.  Jurich doesn’t explicitly teach the following; however, Pecht teaches:
wherein the configuring comprises reducing or increasing the load of the second field device. (Pecht pg. 65, 3.4 “The implementation of FMMEA for different electronic products and the corresponding type of data monitored is summarized in Table 3.2 [3]. When using the fuse/canary devices for prognosis, the geometry and/or material properties of the canaries can be scaled to accelerate the failure under nominal usage conditions, based on potentially well-understood failure mechanisms…”)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jurich/Pecht in view of Pre-grant Publication No.: US 2019/0114714 A1, hereinafter “Jones.”
Claim 11 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 10. Jurich/Pecht doesn’t explicitly teach the following; however, Jones teaches:
configuring the shipment by selecting at least one of a route, a shipment time, a shipment modality, or a logistics service provider based on the correlation data. (Jones [0206], “the exemplary inventive computer-based system of the present disclosure, executing the exemplary inventive cargo quality shortfall administration software, may be configured to execute in one or more positive feedback loops by utilizing environments sensor data about cargo and/or transport to generate electronic remedial instruction(s), as exemplary remedial activity, that affect(s) or is/are designed to affect, in real-time, how the transport (e.g., vehicle, ship, plane, etc.), cargo storage (e.g., refrigerated container, etc.), or both behave/operate to reduce or eliminate the quality shortfall of the transported goods (e.g., perishable goods, antiques, auto parts, etc.). For example, electronic remedial instruction(s) may slow down the transport (e.g., reduce speed of the truck/ship) to reduce G-forces that the cargo may experience based on the received environmental sensor data related to the transported cargo. For example, electronic remedial instruction(s) may cause a change in the movement direction of the transport (e.g., set new GPS coordinates for ship) to avoid weather conditions that may detrimental affect the cargo's current condition… As examples detailed herein illustrate, the ability of the exemplary inventive computer-based system to perform or cause to perform the inventive remedial feedback loops improves the operation of (e.g., trucks, ships, containers, storage systems, etc.) by allowing them to maintain the quality of the transported cargo and/or minimize decrease in the quality of the cargo—making such physical cargo transport assets smarter.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich/pecht with the teachings of Jones since “cargo storage and/or transport may result in property loss from numerous perils such as, without limitation, perils related to weather, thief, mishandling, environmental stresses, equipment malfunction, fire, and/or any other potential quality-affecting event(s).” (Jones [0002])
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jurich/Pecht in view of Pre-grant Publication No.: US 2020/0051038 A1, hereinafter “Broers.” 
Claim 12 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 10. Jurich/Pecht doesn’t explicitly teach the following; however, Broers teaches:
configuring the operation of plurality the field devices by selecting at least one of a lifecycle of a respective field device of the plurality of field devices or a maintenance timing of the respective field device. (Broers [0027], “The diagnostic module can also be used to schedule maintenance and/or perform reactive maintenance…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich/Pecht with the teachings of Broers since “Outdoor [equipment], such as street lighting, can be heavily affected by environmental conditions that can degrade the performance of luminaire components over time and ultimately lead to one or more of the luminaire components (e.g., lamp, power source, etc.) failing. Although maintenance can be performed to repair or replace failed luminaire components, outdoor lighting that extends over a large geographic area, such as a city, can prove difficult to maintain because of the unpredictability of where in the geographic area a luminaire (or a constituent component) will fail.” (Broers [0026])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                         	5/17/2022